DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

Regarding independent claim 1: A light guide device comprising: a light guide comprising a light-emitting surface, light-incident surfaces formed on both sides of the light-emitting surface and configured to receive light, and a light-reflecting surface formed opposite to the light-emitting surface and configured to reflect the received light to the light-emitting surface; a first light source unit and second light source unit disposed on the light-incident surfaces, respectively, and configured to irradiate light; and a light transmission control layer formed above the light-emitting surface and configured to control the transmittance of light emitted, wherein the light transmission control layer has a light transmittance which decreases from a first end to a second end of the light transmission control layer, and wherein the light transmission control layer has a triangular or trapezoidal sectional shape.

Regarding independent claim 6, the limitations of claim 1 incorporated with the limitation of wherein the light transmission control layer has a right triangular sectional shape 

Regarding claim 8, the limitations of claim 1, incorporated with the limitation of wherein the light transmission control layer comprises a resin matrix and a light transmission control agent dispersed in the resin matrix.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANABEL TON/Primary Examiner, Art Unit 2875